Exhibit 14.6 Our Ref: 2016/17/PTE/JT 28 January 2016 Global Sources Ltd 22nd Floor Vita Tower 29 Wong Chuk Hang Road Aberdeen Hong Kong Media Data Systems Pte Ltd 1 Sims Lane #08-01 One Sims Lane Singapore 387355 Savills Valuation and Professional Services (S) Pte Ltd Reg No.: 200402411G 30 Cecil Street #20-03 Prudential Tower Singapore 049712 T: (65) 6836 6888 F: (65) 6536 8611 savills.com Dear Sirs VALUATION OF 1 SIMS LANE #08-01 ONE SIMS LANE SINGAPORE 387355 (“PROPERTY”) We refer to our valuation report (our ref: 2016/17/PTE/JT) dated 28 January 2016 prepared for Media Data Systems Pte Ltd. We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-104426, 333-59058, 333-138474 and 333-202510) and Form F-3/A (No. 333-204083) of Global Sources Ltd. of our valuation of the Property as at 31 December 2015 and our name which appears in the Global Sources Ltd.’s Annual Report on Form 20-F filed with the Securities and Exchange Commission for the year ended 31 December 2015. Yours faithfully For and on behalf of Savills Valuation and Professional Services (S) Pte Ltd Cassandra Tan Licensed Appraiser No. AD041-2008452H Director
